Citation Nr: 1117202	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-02 319	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals, including scars, of shrapnel wounds on the chin.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.

This appeal to the Board of Veterans' Appeals (Board) is from June 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

As support for his claims, the Veteran testified at a hearing at the RO in February 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

Because of his age, the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent and credible medical or lay evidence indicating the Veteran has any current disability as a residual of any shrapnel wounds he may have sustained to his chin during his military service, such as from an exploding grenade during training; indeed, he even acknowledged as much during his recent February 2011 hearing.

2.  The May 2008 VA audiological examination determined the Veteran has bilateral sensorineural hearing loss, and there is other evidence in the file from private doctors reiterating this diagnosis.  However, according to the results of a December 2009 VA audiological examination, he supposedly does not have sufficient hearing loss in his left ear to be considered a ratable disability according to VA standards.


3.  But even resolving this doubt in his favor and concluding he has a current bilateral (i.e., right and left ear) hearing loss disability, there is not the required supporting evidence etiologically linking this disability to his military service, and especially to the type of noise exposure he alleges to have experienced during his service.


CONCLUSIONS OF LAW

1.  The Veteran does not have disability as a residual of shrapnel wounds to his chin during his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The Veteran's bilateral hearing loss disability also is not due to disease or injury incurred in or aggravated by his military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2008 and February 2010, both prior to the respective initial adjudication of his claims in June 2008 and March 2010.  Thus, these letters were sent in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  These letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  These letters also discussed the downstream disability rating and effective date elements of his claims.  So he has received all required VCAA notice.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, private treatment records, and any relevant lay statements.  Additionally, VA attempted to obtain his Social Security Administration (SSA) records, however, those records are no longer available for consideration.  38 C.F.R. § 3.159(c)(2).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In the file is a February 2010 memorandum regarding a formal finding on the unavailability of these SSA records, indicating further attempts to obtain them would be futile, and discussing the procedures that were following in trying to obtain these records.  38 C.F.R. § 3.159(e).  As will be explained, however, there is no indication the Veteran has any current disability as a residual of any shrapnel wound he may have sustained to his chin during his military service.  He even acknowledged as much during his recent February 2011 hearing.

So even assuming, as he alleged in his hearing and other testimony, that he sustained this shrapnel injury during a training exercise in service, he has not shown he has any consequent disability - except, perhaps, for a barely visible, faint scar that he indicated during his hearing is not problematic or symptomatic.  So absent some competent and credible indication of current disability as a consequence of that purported training injury in service, even, again, assuming it occurred, there is no obligation to have him examined concerning this claim.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  That is to say, a VA compensation examination and opinion are not needed to fairly decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  

Concerning his claim of entitlement to service connection for bilateral hearing loss, the Veteran has been provided two VA compensation examinations, initially in May 2008 and more recently in December 2009, to determine whether he has a ratable hearing loss disability according to the threshold minimum requirements of 38 C.F.R. § 3.385 and, if he does, whether this disability is attributable to his military service, and in particular to any excessive noise exposure he may have experienced during his service.  Id.

Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

II.  Governing Statutes, Regulations and Case Law Concerning Service-Connection Claims

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Stated somewhat differently, direct service connection generally requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 
Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 
See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


So medical evidence is not always or categorically required in every instance when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Residuals of Shrapnel Wounds to the Chin

As explained, the most fundamental requirement for any service-connection claim is that the Veteran must first establish he has disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability generally means a disability shown by competent medical evidence to exist, unless, as mentioned, the type of condition claimed is one that instead is readily amenable to lay diagnosis.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the Veteran has neither provided nor identified any competent and credible medical or lay evidence showing he has any current disability involving his chin or, for that matter, has at any time since filing this claim.  Indeed, even he acknowledged as much during his recent February 2011 hearing, admitting there is no current disability.  When speaking about the alleged injury in service, which he said was from flying shrapnel from an exploding grenade during a training exercise, he also admitted not having any documentation of this claimed injury in service.  But, in further explanation, he said he did not go to sick call because he had been taught and raised not to complain about each and every thing that happened to him, and since he took his soldiering duties and responsibilities so seriously that he did not feel the need to get evaluated and treated because there were other more important concerns.  The mere fact that there is no documentation of this alleged injury in service, however, is not fatal to this claim, so not the reason this claim must be denied  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of disability, during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  Hence, the mere fact that the Veteran admittedly did not request or receive any treatment for this injury in service is not dispositive or determinative of this claim.  Rather, this claim must be denied regardless because even if the Board assumes, for the sake of argument, that this injury occurred as alleged, he still has not shown he has any residual disability.

That is to say, even assuming he sustained that injury as he claims, merely establishing he sustained that injury while in service is not tantamount to granting service connection because there also has to be chronic (meaning permanent) residual disability.  See 38 C.F.R. § 3.303(b).  And he specifically acknowledged during his recent February 2011 hearing that he does not have this required consequent disability.  Instead, at most, there is a barely visible, faint, scar on his chin, but it is not symptomatic or problematic or causing any underlying disability or have an associated diagnosis.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In fact, this is borne out by the Veteran's VA treatment records dated from May 2007 to March 2008 and private treatment records in his claims file, which do not note any complaints, treatment or diagnoses of any residuals relating to his chin scar.

The Veteran testified during his RO hearing in June 2010 and again during his Travel Board hearing in February 2011 that, when the grenade exploded during the training exercise in question, shrapnel was sent flying towards his face, which is the reason for this scar on his chin.  He said there was blood, but that his injuries were "not very serious."  See RO Hearing Transcript from June 2010, page 2.  Following the incident, he said there were problems shaving and some pain due to the shrapnel.  But, again, he admitted during his February 2011 Travel Board hearing that he does not have any problems associated with the scar.  See Travel Board Hearing Transcript, page 15.  In further support of his claim, his daughter submitted a statement in June 2010 attesting to the fact that he had sustained the scar as a result of the grenade explosion in service.  But the Board is not contesting the fact that this scar is a result of that grenade explosion, rather, only concluding he does not have any consequent or residual disability.

Therefore, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Hearing Loss

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

So a Veteran may have hearing loss, just insufficient hearing loss to be considered an actual ratable disability by these prescribed VA standards.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

As the cause for his hearing loss, the Veteran contends that he was repeatedly exposed to excessively loud noise while in the military, specifically as a result of his time spent near an autoclave sterilizing surgical instruments.  He also claims the grenade explosion during the training exercise mentioned contributed to his hearing loss.  He disputes any notion that his hearing loss could be attributable to other factors since his civilian employment since service was in accounting, generally, so office work not exposing him to the type and level of noise he experienced during his military service, and since he only hunts occasionally and purely for recreation.  Unfortunately, however, after reviewing the evidence of record, the Board finds that the preponderance of it is against this claim.

Regarding the first requirement for service connection, which is the need to have proof he has the claimed disability, there is no disputing the Veteran has bilateral (i.e., right and left ear) hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  To this end, he submitted VA treatment records dated from May 2007 to March 2008 showing repeated complaints concerning his hearing acuity and eventual need to fit a hearing aid in his right ear in March 2008.  He also submitted private audiological treatment records from Dr. M.V.D., dated from October 2007 to January 2008.  Additionally, during his May 2008 VA compensation examination, his speech recognition scores were just 84 percent in his right ear and 92 percent in his left ear, so sufficient to meet the requirements for a ratable hearing loss disability pursuant to 38 C.F.R. § 3.385.  Based on the results of that hearing test, the May 2008 VA examiner determined there was mild sloping to severe bilateral sensorineural hearing loss.

The more recent December 2009 VA examiner determined the speech recognition scores were higher - 88 percent in the right ear and 98 percent in the left ear, and that the Veteran's puretone threshold values did not meet the minimum requirements for hearing loss pursuant to VA regulation, referring to § 3.385.
Since, however, there is other evidence in the file showing he does indeed satisfy these threshold minimum requirements of § 3.385, and for both ears, the Board is resolving this doubt in his favor and concluding he has met the requirement of showing he has a bilateral hearing loss disability according to VA standards, at least has at some point since filing this claim, though apparently not so when most recently evaluated.  See again McClain v. Nicholson, 21 Vet. App. 319 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Hence, resolution of the appeal of this claim turns on whether this current hearing loss disability is attributable to the Veteran's military service, including especially to the type of acoustic trauma alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was operating room specialist.  And so, the Board finds there is credible evidence he sustained the type of acoustic trauma claimed in service from his repeated exposure to the autoclaves used to sterilize surgical instruments, since this type of event is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  There still needs to be supporting medical nexus evidence, however, indicating his current bilateral sensorineural hearing loss is a consequence of that noise exposure in service.  While it is true, as already explained, that medical evidence is not always or categorically required to establish this cause-and-effect correlation or linkage, it is when, as here, the particular 
condition at issue is not readily amenable to lay diagnosis or probative opinion on this determinative issue of causation.  See again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As an example to further illustrate, according to Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994), tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  Thus, because of the inherently subjective nature of tinnitus, even a layman such as the Veteran is considered competent to establish having experienced these observable manifestations since any purported noise exposure in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  But hearing loss is different since, as mentioned, to first be considered a ratable disability, it has to be sufficiently severe to satisfy the requirements of 38 C.F.R. § 3.385.  And this determination is based on objective data, namely, the results of hearing evaluations as reflected in audiograms.  And although, even if these requirements are met, the Veteran also is competent to say he has experienced difficulty hearing since service, and in particular since the events in service that he believes precipitated the onset of his hearing loss, the determination of whether his current hearing loss disability is a consequence of that noise exposure in service is ultimately a medical, not mere lay determination.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease)

Concerning this alleged cause and effect, the Veteran's June 1957 separation exam, the only STR on file, is completely unremarkable for any complaints, treatment or a diagnosis for bilateral hearing loss.  A whispered voice test was a 15/15, so entirely normal.  And although that admittedly was only a very primitive means of assessing whether he had any hearing impairment, especially by today's standards, the fact remains that he also did not have any complaints regarding his hearing during that evaluation.  So, on the whole, the report of that separation examination is probative evidence against the notion that he had hearing impairment at the time of that exit evaluation, although not reason enough, alone, to conclude that this necessarily was the case.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The record also does not contain any evidence of sensorineural hearing loss within one year of the Veteran's discharge from service in August 1957, so meaning by August 1958.  There certainly is no such indication to a compensable degree of at least 10-percent disabling.  38 C.F.R. §§ 4.85, 4.86.  Hence, he also is not entitled to any presumption regarding in-service incurrence of his hearing loss.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Indeed, it was not for many more years until there was any objective indication or confirmation of hearing loss, until October 2007, which also is probative evidence against the notion the Veteran's hearing loss dates back to his military service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

However, as already alluded to, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Court in Buchanan went on to indicate, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, to determine its ultimate probative value in relation to other items of evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's far more recent VA treatment records from May 2007 to March 2008 and his private treatment records from October 2007 to January 2008 from Dr. M.V.D., only note the existence of and treatment for his hearing loss and collapsing ear canal disorder.  But this is not determinative of the claim because these doctors do not also attribute the hearing loss or associated problems to the Veteran's military service and, especially, to any acoustic trauma he may have sustained during service in the manners alleged.

The May 2008 VA compensation examination was performed to determine whether there is any relationship or correlation between the Veteran's military service and his current bilateral hearing loss.  The report of the examiner stated that "due to the lack of frequency specific test results at the time of separation from the military," he could not determine whether the Veteran's bilateral hearing loss is due to his military service without resorting to mere speculation.

In December 2008, the Veteran submitted statements from Dr. V.K and M.H., a registered nurse, in support of his claims.  Both statements indicated that, as medical professionals, standing near an autoclave "could cause post-use acoustic trauma and hearing damage" due to the steam and loud noise produced.  So there was the suggestion of this possible cause-and-effect correlation, but only in equivocal terms, hence, by no means definitive.

Apparently primarily as a consequence of these earlier opinions that were not entirely responsive to the determinative issue of causation, the Veteran had another VA compensation examination in December 2009.  This additional examiner indicated she had reviewed the claims file for the pertinent medical and other history, including the statements provided by Dr. V.K. and M.H.  This examiner, like the other VA examiner, concluded there is "not any documented evidence to determine that the current hearing loss is related to military noise without resort to mere speculation."

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Indeed, in past decisions the Court also has held that saying a condition "could" or "may" be related to the Veteran's military service is tantamount to saying it just as well "could not" or "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998)

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued since those decisions shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the most recent December 2009 VA examiner's rationale for not linking the Veteran's hearing loss to his military service was based on his self-reported family history inconsistencies given to medical personnel concerning hearing loss in his family, and also the asymmetrical hearing loss noted in his private treatment records.  More specifically, this VA examiner observed that the Veteran's father had retired at the age of 62 due to hearing loss.  She therefore determined this fact (presumably referring to this family history of hearing loss) caused increased doubt in her opinion as to whether the Veteran's current hearing loss may be attributable to his military service.  In other words, there was another possible explanation for his hearing loss, something unrelated to his military service.

There simply is no suggestion that either the May 2008 or December 2009 VA examiner, even if given additional opportunity, would be able provide more definitive comment or that consideration of additional evidence would add more to their medical opinions.  The opinions the Veteran submitted from the private doctor and registered nurse are similarly insufficient to establish service connection because, as mentioned, they are couched in equivocal terms - as evidenced by them only positing there "could be" this relationship.

Therefore, in the absence of this necessary supporting medical nexus evidence attributing the Veteran's current hearing loss to his military service, and especially to the type of noise exposure he alleges to have experienced during his service, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for service connection for disability as a residual of shrapnel wounds to the chin is denied.

The claim for service connection for bilateral hearing loss also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


